DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
	The following is an examiner’s statement of reasons for allowance: After careful consideration of the Applicant’s remarks the Examiner has found the independent claims are allowable.  There is no evidence in the prior art of a trial neck for use in a hip replacement procedure, the trial neck comprising: a body portion extending along a neck axis of the trial neck between a distal end and a proximal end.  Wherein the proximal end of the trial neck includes a male connector for connection to a corresponding female connector of a trial head, wherein the male connector comprises a plurality of connection members extending substantially parallel to the neck axis.  The connection members are separated by one or more elongate slots, wherein the connection members are resiliently deflectable inwards towards the neck axis on insertion of the male connector into the female connector of the trial head.  Wherein the or each slot of the male connector includes at least one kink forming an interlock between the connection members separated by that slot, to prevent over- deflection of the connection members in a direction towards and/or away from the neck axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        12/15/21